Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-5, 7 and  9-13 are pending and  are  under consideration in the instant office action.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 02/11/2022 are acknowledged.  Claims 1, 4-5, 7 and 9-11 have been amended. Claims 2-3, 6 and 8 have been cancelled. New claims 12-13 have been added. Claims under consideration in the instant office action are claims 1, 4-5, 7 and 9-11  and new claims 12-13
 	Applicants' arguments, filed 02/11/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
New Grounds of rejection necessitated by the amendment dated 02/11/2022
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7, 9 and 12 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by De Mesquitai et al. ( Medical Hypothese, Eden Press, Volume 74, no 2, 2010, pages 353-359, Reference cited in the instant IDS dated 6/26/2020)
Instant claim 1 and dependent claims 4-5 , 9 and 12  are  drawn to method for reducing at least pain and/or itching related to keloids in a subject, comprising administering to said subject at least one non-selective beta- blocker, wherein said keloids are of low or intermediate severity.
Instant claim 7 is drawn to a method for treating keloids, and preferably for improving the regression of keloids, and/or reducing or stopping the development of keloids in a subject, comprising administering to said subject at least one non-selective beta-blocker wherein said keloids are of low or intermediate severity.
De Mesquita et al. discloses that Systemic or intralesional propranolol ameliorates keloids and hypertrophic scars due to their potential to induce vasoconstriction of over proliferating tissues, triggering apoptosis of endothelial cells and also to their effect as modulator of inflammatory process during wound healing (abstract; page 355, column 1, paragraph 2; page 356, column 1, paragraph 1-2). They further disclose that propranolol is a non-selective beta blocker (page 354, col.2, para 
With regards to the term non-selective beta-blocker, De Mesquita et al  specifically recite this term, and discloses that propranolol is a  non-selective beta blocker (page 357, col.1, paragraph 2).
With regards to the newly added limitation that the keloids are of low or intermediate severity, De Mesquite et al. does not recite the severity of the keloids, but absence of evidence to the contrary , the keloids taught by De Mesquite et al encompasses Keloids which are low, intermediate or high severity and as such anticipates the instantly amended terms low an intermediate severity. 
	 With regards to the functional limitation set forth in claim 1 and 12  which are the reducing at least pain or itching related to keloids or a method of improving the regression of keloids, De Mesquita et al  explicitly teaches the utility of propranolol in treatment of Keloids and as such the functional limitations of reducing at least pain or itching related to keloids or a method of improving the regression of keloids set forth in the instant application in instant claims will be achieved by following the method taught by De Mesquita et al.  which is to treat a subject with Keloids  with a therapeutically effective dose of the propranolol.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the 
Therefore the method  disclosed by De Mesquita et al. fully anticipates instant claims 1, 4-5, 7, 9 and 12.
Response to arguments filed on 02/11/2022
Applicants traverse the above rejection with the following arguments”
1. Applicant submits that De Mesquita does not teach any specific grade of keloid, let alone those of low or intermediate severity. Patients having low, intermediate and high severity keloids are distinct, non-overlapping populations as they present a specific clinical profile.
In response to this arguments, examiner would like to reiterate thet De Mesquite et al. does not recite the severity of the keloids, but absence of evidence to the contrary , the keloids taught by De Mesquite et al encompasses Keloids which are low, intermediate or high severity and as such anticipates the instantly amended terms low an intermediate severity. Further applicants make a mare statement that  Patients having low, intermediate and high severity keloids are distinct, non-overlapping populations as they present a specific clinical profile but present no evidence that the 
2. De Mesquita does not teach or otherwise disclose or suggest administering a non-selective beta-blocker to treat or reduce pain or itching related to keloids of low or intermediate severity as claimed. , De Mesquita simply hypothesizes that propranolol may have a role in "battling" keloids.
First De Mesquita et al. specifically refers to treatment of keloids with a non-selective beta blocker such as propranolol. In response to their argument that , they do not teach reducing pain or itching related to keloids, De Mesquita et al. provides specific reasons as to why beta blockers would be useful in the treatment of keloids, further one cannot separate the characteristics of the compound from the  compound itself cannot  and since the treatment of keloids with the instantly claimed proranalol is taught by De Mesquite et al ,  it would exhibit the same properties as claimed in the instant claims. Office lacks laboratory facilities to test the prior art compositions. It is incumbent upon applicants to provide data demonstrating that the properties of the disclosed prior art compositions are different from the claimed composition. 


Claim Rejections - 35 USC § 103
New grounds of rejection necessitated by the amendment dated 02/11/2022
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7 and 9-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over by De Mesquitai et al. ( Medical Hypothese, Eden Press, Volume 74, no 2, 2010, pages 353-359, and Enoshiri et al. ( Plastic and Reconstructive surgery, May 2017. volume 139, Number 5, Pages 1248-1250, References cited in the instant IDS dated 6/26/2020)

Instant claim 7 is drawn to a method for treating keloids, and preferably for improving the regression of keloids, and/or reducing or stopping the development of keloids in a subject, comprising administering to said subject at least one non-selective beta-blocker wherein said keloids are of low or intermediate severity.
De Mesquita et al. discloses that Systemic or intralesional propranolol ameliorates keloids and hypertrophic scars due to their potential to induce vasoconstriction of over proliferating tissues, triggering apoptosis of endothelial cells and also to their effect as modulator of inflammatory process during wound healing (abstract; page 355, column 1, paragraph 2; page 356, column 1, paragraph 1-2). They further disclose that propranolol is a non-selective beta blocker (page 354, col.2, para 2). They disclose  that the beta-blocker such as propranolol appears on the horizon as a promising therapeutic strategy to treat Keloids (page 357, col.1, paragraph 2). They further disclose that they had observed more pronounced scars in the non beta blocker users in patients submitted to open heart surgery (page 357, col.2, paragraph 2).
Enoshiri et al. discloses beta blockers, including carvedilol (a non-selective beta blocker), bisoprolol and atenolol (both selective beta-1 blockers), for use in treating or preventing hypertrophic scars and keloids, e.g. after surgery (abstract; page 1249, column 1, paragraph 2; page 1249, column 2, paragraph 2; page 1252, column 2, last paragraph - page 1253, column 1, paragraph 1; page 1254, column 1, last paragraph - st paragraph.
With regards to the term non-selective beta-blocker, De Mesquita et al  specifically recite this term, and discloses that propranolol is a  non-selective beta blocker (page 357, col.1, paragraph 2) and Enoshiri discloses non-selective beta blocker Carvediliol as being useful for treating keloids. 
With regards to the newly added limitation that the keloids are of low or intermediate severity, De Mesquite et al. does not recite the severity of the keloids, but absence of evidence to the contrary , the keloids taught by De Mesquite et al and Enoshiri et al encompasses Keloids which are low, intermediate or high severity and as such renders the instantly amended terms low an intermediate severity prima facia obvious.. 
	 With regards to the functional limitation set forth in claim 1 and 12  which are the reducing at least pain or itching related to keloids or a method of improving the regression of keloids, De Mesquita et al  and Enoshiri et al. explicitly teaches the utility of propranolol or carvediol  in treatment of Keloids and as such the functional limitations 

De Mesquita et al. and Enoshiri et al. fails to disclose the exact dosage claimed in instant claims 10-11 and 13.
However, Enoshiri et al. teaches a dosage of 5 mg.d carvedilol, 2.5 mg/d bisoprolol and provides an ordinary skilled artisan a starting point to optimize the dosage. . Further In addition, one having ordinary skill  in the art can optimize dosages in order to provide an individual in need thereof with a therapeutic effective dose while 

	Response to arguments filed on 02/11/2022
Applicant’s arguments with respect to the previous rejection of the claims over De Mesquite et al. and Enoshiri et al. have been considered but are not persuasive in light of this new ground of rejection necessitated by Applicant's amendments to the claims.  However, in the interest of a full prosecution history, the Examiner will address Applicant’s arguments as they pertain to the present rejection
First, it should be noted that the above rejection was made under 35 U.S.C. 103(a) and therefore none of the cited references has to teach every limitation of the 
Applicant is further reminded that the obviousness rejection is not an anticipation rejection. In obviousness rejection a combination of references is used, and the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references that make up the state of the art with regard to the claimed invention.  Applicant's claimed invention fails to patentably distinguish over the state of the art represented by the combination of the cited references.  In re Young, 403 F.2d 754, 159 USPQ 725(CCPA 1968); In re Keller 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Moreover, it is noted that rejections under 35 U.S.C. 103(a) are based on combinations of references, where the secondary references are cited to reconcile the deficiencies of the primary reference with the knowledge generally available to one ordinary skill in the art to show that the differences between Applicant's invention and the prior art are such that they would have been modifications that were prima facie obvious to the skilled artisan.  It is noted that the claimed invention is not required to be expressly suggested in its entirety by any one or all of the references cited under 35 U.S.C. 103(a).  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Applicant has not overcome the rejection.  Applicant' s remarks have been fully and carefully considered in their entirety, but fail to be persuasive.
Applicants traverse the above rejection with the following arguments, which were found unpersuasive for the reasons recited below

In response to this arguments, examiner would like to reiterate that De Mesquite et al. does not recite the severity of the keloids, but absence of evidence to the contrary , the keloids taught by De Mesquite et al encompasses Keloids which are low, intermediate or high severity and as such renders obvious  the instantly amended terms low an intermediate severity. Further applicants make a mare statement that  Patients having low, intermediate and high severity keloids are distinct, non-overlapping populations as they present a specific clinical profile but present no evidence that the keloids are treated different based on their severity or what the specific clinical profile are that make them different and as such this argument is non-persuasive. 
2. Applicants argue that  De Mesquita does not teach or otherwise disclose or suggest administering a non-selective beta-blocker to treat or reduce pain or itching related to keloids of low or intermediate severity as claimed. , De Mesquita simply hypothesizes that propranolol may have a role in "battling" keloids.
Examiner does not find this argument persuasive. First De Mesquita et al. specifically refers to treatment of keloids with a non-selective beta blocker such as propranolol. In response to their argument that , they do not teach reducing pain or itching related to keloids, De Mesquita et al. provides specific reasons as to why beta blockers would be useful in the treatment of keloids, further one cannot separate the characteristics of the compound from the  compound itself cannot  and since the 
Second It is noted again that the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) and ”Recitation of a property, inherently possessed by the prior art thing, does not distinguish a claim drawn to those things from the prior art, In re Swinehart, 169 USPQ 226, 229. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. In such a situation the burden is on the applicant to show that the prior art composition does not indeed possess that characteristic. 
See for example Ex parte Anderson, 21 USPQ 2d 1241 at 1251, discussion of Rejection E. The claims had “numerical or functional values for certain properties which [the authors of the references] did not measure”. The PTO presented no reasoning as to why the prior art material would have been expected to have those properties. Instead, the decision states, “There is ample precedent for shifting the burden to an applicant to reproduce a prior art product whose final structure or properties are, at least, in part determined by the precise process used in its manufacture.” (page 1253).

It is well settled that the PTO can require an applicant to establish that a prior art product does not necessarily possess the characteristics of the claimed product when the prior art and claimed products are identical or substantially identical. An applicant's burden under these circumstances was described in In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-434 (CCPA 1977) as follows:
Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. . . . Whether the rejection is based on ‘inherency' under 35 U.S.C. § 102, or ‘prima facie obviousness'  under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.
Overcoming the rejection is very straightforward. One simply replicates the prior art procedure. If the claimed characteristic does not appear at all in the product, or if on 
3. Applicants argue that  Applicant submits that one skilled in the art would not have a reasonable expectation of success in arriving at the claimed dosages in view of the cited art because he would be required to consider and evaluate a number of factors before possibly arriving at the claimed dosages. This would require one skilled in the art to engage in undue experimentation in order to arrive at the claimed dosage amounts. Absent additional guidance, any assertion that it would have been prima facie obvious for one skilled in the art to arrive at the claimed dosages is not supported by the cited references and is legally insufficient to sustain a finding of a "reasonable expectation of success." 
Examiner finds this argument unpersuasive, since determination of dosages and regimens based on  all the facts is well known in the pharmaceutical arts and it would be prima facia obvious to a person of skill in the pharmaceutical arts to determine the dosages based on the safety profile, toxicity profile (which are all available for well known drugs such as propranolol) and other factors. Absence of evidence that the instantly claimed dosages provide unexpected results in the treatment of keloids, the argument is unconvincing. Applicants have not shown any such evidence that the specific dosages they are claiming is providing unexpected results. Further it is noted that conclusive proof of efficacy is not necessary to show obviousness. All that is required is a reasonable expectation of success. See PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1363-64 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007). The evidence of superior efficacy does nothing to .

Conclusion
Claims 1, 4-5, 7 and  9-13 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA M RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on M-F 8.30 am -4.30 pm If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melenie Gordon can be reached on (571) 272-8037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.